                              1   Cecily A. Dumas (SBN 111449)
                                  Elizabeth A. Green (SBN 0600547) Pro Hac Vice
                              2   Lauren T. Attard (SBN 320898)
                                  BAKER & HOSTETLER LLP
                              3   1160 Battery Street, Suite 100
                                  San Francisco, CA 94111
                              4   Telephone: 628.208.6434
                                  Facsimile: 310.820.8859
                              5   Email: cdumas@bakerlaw.com
                                  Email: egreen@bakerlaw.com
                              6
                                  Proposed Counsel to the
                              7   Official Committee of Unsecured Creditors
                              8                         IN THE UNITED STATES BANKRUPTCY COURT
                              9             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                            10

                            11    IN RE:                                           ) Case No.: 18-31087 (HLB)
                                                                                   )
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                  SEDGWICK LLP                                     ) CHAPTER 11
     S AN F RANCISCO




                                                                                   )
                            13                       Debtor.                       ) EXPEDITED MOTION OF THE
                                                                                   ) OFFICIAL COMMITTEE OF
                            14                                                     ) UNSECURED CREDITORS TO
                                                                                   ) RESCHEDULE HEARING ON
                            15                                                     ) DEBTOR’S MOTION TO APPROVE
                                                                                   ) COMPROMISE WITH GRM
                            16                                                     ) INFORMATION MANAGEMENT
                                                                                   ) SERVICES TO APRIL 2, 2019
                            17                                                     )
                                                                                   ) Hearing Date:
                            18                                                     ) Date:   [Requested Herein]
                                                                                   ) Time: [Requested Herein]
                            19                                                     ) Place: U.S. Bankruptcy Court
                                                                                   )          450 Golden Gate Ave., 16th Fl.
                            20                                                     )          Courtroom 19
                                                                                   )          San Francisco, CA 94102
                            21                                                     ) Judge: Hon. Hannah L. Blumenstiel
                            22

                            23
                                           The Official Committee of Unsecured Creditors (the “Committee”) of Sedgwick LLP
                            24
                                  (“Sedgwick” or the “Debtor”) appointed in the above-captioned bankruptcy case (the
                            25
                                  “Bankruptcy Case”) requests that the Court adjourn the hearing set for April 4, 2019 at 10:00 a.m.
                            26
                                  on the Debtor’s Motion for Order Approving the Compromise of a Controversy Among the Debtor
                            27
                                  ______________________________________________________________________________
                            28          EXPEDITED MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO RESCHEDULE HEARING ON
                                      DEBTOR’S MOTION TO APPROVE COMPROMISE WITH GRM INFORMATION MANAGEMENT SERVICES TO APRIL 2, 2019

                                                                                   1
                           Case: 18-31087
                                 4831-7103-9375.1
                                                  Doc# 190     Filed: 03/28/19   Entered: 03/28/19 10:56:22       Page 1 of 4
                              1   and GRM Information Management Services (the “Motion”) [Docket No. 164] and hold the hearing
                              2   on April 2, 2019, at a time available to the Court. In support of this request for adjournment, the
                              3   Committee respectfully states as follows:
                              4          1.      The Debtor seeks approval of a compromise with creditor GRM Information
                              5   Management Services (“GRM”). The Debtor and the Committee have been in communications
                              6   regarding the Motion, the Committee’s objection thereto, and a possible resolution.
                              7          2.      The Debtor filed the Motion on February 27, 2019 [Docket No. 164] and obtained
                              8   March 21, 2019 as a hearing date. [Docket No. 165].
                              9          3.      The Committee requested an extension of time from the Debtor to review and
                            10    analyze the Motion. The Debtor agreed, and on March 15, 2019, the Debtor filed a Notice of
                            11    Continued Hearing on the Motion, continuing the hearing on the Motion to April 4, 2019. [Docket
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                  No. 178]. The Debtor indicated in the Notice that it had consented to extend the Committee’s
     S AN F RANCISCO




                            13    deadline to object to the Motion to March 28, 2019.
                            14           4.      Counsel for the Committee, Cecily Dumas, has been one of two lead counsel
                            15    reviewing the factual and legal issues set forth in the Motion, and communicating with counsel for
                            16    the Debtor regarding disputed issues. After the parties agreed to continue the hearing to April 4,
                            17    Ms. Dumas developed an unavoidable scheduling conflict that would preclude her from appearing
                            18    on April 4 and arguing the Committee’s objection. The Committee’s other lead counsel is in China
                            19    until after April 17 and is unable to appear at the April 4 hearing.
                            20           5.      The Committee respectfully requests that the Court adjourn the April 4 hearing on
                            21    the Motion and hold the hearing on April 2, 2019, at a time available to the Court, when Ms. Dumas
                            22    will be able to appear.
                            23           6.      The Committee has conferred with counsel for the Debtor and confirmed that the
                            24    Debtor does not oppose the rescheduling as long as the hearing on the Motion occurs before April
                            25    4, 2019, and not after. Otherwise, the Debtor is opposed to the request.
                            26

                            27
                                  ______________________________________________________________________________
                            28          EXPEDITED MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO RESCHEDULE HEARING ON
                                      DEBTOR’S MOTION TO APPROVE COMPROMISE WITH GRM INFORMATION MANAGEMENT SERVICES TO APRIL 2, 2019

                                                                                   2
                           Case: 18-31087
                                 4831-7103-9375.1
                                                  Doc# 190   Filed: 03/28/19     Entered: 03/28/19 10:56:22       Page 2 of 4
                              1          7.      The Committee will file its objection to the Motion by today, March 28, 2019, i.e.,
                              2   the deadline previously agreed by the Debtor and the Committee. [Docket No. 178].
                              3

                              4

                              5

                              6

                              7

                              8

                              9
                            10

                            11
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW
     S AN F RANCISCO




                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27
                                  ______________________________________________________________________________
                            28          EXPEDITED MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO RESCHEDULE HEARING ON
                                      DEBTOR’S MOTION TO APPROVE COMPROMISE WITH GRM INFORMATION MANAGEMENT SERVICES TO APRIL 2, 2019

                                                                                  3
                           Case: 18-31087
                                 4831-7103-9375.1
                                                  Doc# 190   Filed: 03/28/19    Entered: 03/28/19 10:56:22        Page 3 of 4
                              1          WHEREFORE, the Committee respectfully requests that the Court (1) adjourn the April 4,
                              2   2019 hearing at 10:00 a.m. on the Debtor’s Motion to Approve Compromise with GRM Information
                              3   Management Services; and (2) hold the hearing on April 2, 2019 at a time available to the Court,
                              4   (3) grant such other and further relief as the Court may deem just and proper.
                              5    Dated: March 28, 2019                     Respectfully submitted,
                              6
                                                                             BAKER & HOSTETLER LLP
                              7

                              8                                              By:     /s/ Lauren T. Attard
                                                                                     Cecily A. Dumas
                              9                                                      Elizabeth A. Green (Pro Hac Vice)
                                                                                     Lauren T. Attard
                            10                                                       Proposed Counsel for the Official Committee of
                                                                                     Unsecured Creditors
                            11
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW
     S AN F RANCISCO




                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27
                                  ______________________________________________________________________________
                            28          EXPEDITED MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO RESCHEDULE HEARING ON
                                      DEBTOR’S MOTION TO APPROVE COMPROMISE WITH GRM INFORMATION MANAGEMENT SERVICES TO APRIL 2, 2019

                                                                                  4
                           Case: 18-31087
                                 4831-7103-9375.1
                                                  Doc# 190   Filed: 03/28/19    Entered: 03/28/19 10:56:22         Page 4 of 4
